NON FINAL OFFICE ACTION
This Non-final Office Action addresses US Application No. 17/131,912 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 13/158,862 (hereinafter “the ‘862 Application”), entitled “SYSTEMS AND METHOD FOR MINIMIZING STATIC LEAKAGE OF AN INTEGRATED CIRCUIT”, which issued as U.S. Patent No. 8,134,406 (hereinafter “the ’406 Patent”).

Based upon a review of the instant reissue application, the actual filing date of the instant application is December 23, 2020.

BRIEF SUMMARY OF THE PROCEEDING
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. In addition, Examiner finds that the 7.5 year maintenance fee is paid.  

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘406 Patent is not involved in litigation.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in 

PRIORITY
          Based upon a review of the instant reissue application and ‘406 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘862 Application, now the ‘406 Patent.  Examiner also finds that the ‘406 Patent claims priority to Provisional Application No. 60/586,565 which was filed on July 9, 2004.  Examiner finds that the ‘406 Patent does not claim foreign priority. 

AMENDMENTS 
The reissued patent issued with claims 1-23 (“Patented Claims”). 
Applicant filed a preliminary amendment on December 23, 2020 (hereinafter “December 2020 Amendment") along with the filing of the instant reissue application.  In the December 2020 Amendment, patented claims 1-23 are canceled and new claims 24-34 are added.  
  This action is in response to the December 2020 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1-23 have been canceled.
Newly claims 24-34 have been added.  
	Accordingly, claims 24-34 are subject to the examination of the instant reissue application.  Of these, claim 24 is independent claim. 

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claim 24 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

FL #1: “a voltage generator …” (claim 24)
A first means-plus-function phrase is recited in claim 24 (and included in each of dependent claims 25-34), which recites “the voltage generator …” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
Examiner finds that FL #1 in claim 24 recites: 
“a voltage generator configured to selectively generate a voltage outside said range of logic levels for application to said sleep transistor during a power down mode” 
3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “voltage generator” is a generic placeholder or nonce term equivalent to “means” because the term “voltage generator” does not convey any particular structure.  Examiner further notes that the specification of the ‘406 Patent does not define “voltage generator”.  Thus the specification of the ‘406 Patent does not impart or disclose any structure for the voltage generator. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘406 Patent that any generic “voltage generator" is a sufficient structure to perform the functions recited in FL #1.  For example, voltage generator in the related prior art have multiple functions which do not include the functions recited in FL #1. For example: See U.S Patent No. 7372758 (claim 4 “.. a voltage generator circuit for generating the second prescribed voltage is provided”).  U.S Patent No. 7298182 (claim 4 “… a voltage generator circuit for deriving the switching voltage signal from the input voltage signal”). Accordingly, while there is common use of the generic term “voltage generator” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known voltage generator, particularly these noted prior art voltage generator, can perform the functions recited in FL #1, i.e., “selectively generate a voltage outside said range of logic levels for application to said sleep transistor during a power down mode".
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “the voltage generator …” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner conclude that the term “voltage generator” is a generic placeholder having no specific structure associated therewith.  Because “voltage generator” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions for 
“selectively generate a voltage outside said range of logic levels for application to said sleep transistor during a power down mode” as recited in FL #1 in claim 24.

3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 24, Examiner finds that FL #1 recites very little structure of the voltage generator, if any, for performing the function as set forth of FL #1.
In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘406 Patent, Examiner finds that the corresponding structure for the FL #1 is entire 430 shown in FIG.10.  
In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 24 will be limited to the corresponding structure discussed above.

FL #2: “a voltage regulator …” (claim 24)
A further means-plus-function phrase is recited in claim 24 (and included in each of dependent claims 25-34), which recites “the voltage regulator …” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
Examiner finds that FL #2 in claim 24 recites: 
“a voltage regulator configured to control said voltage generator to adequately minimize leakage current through said sleep transistor during said power down mode”. 
3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “voltage regulator” is a generic placeholder or nonce term equivalent to “means” because the term “voltage regulator” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art that any generic “voltage regulator" is a sufficient structure to perform the functions recited in FL #2.  For example, voltage regulator in the related prior art have multiple functions which do not include the functions recited in FL #2.  For example: See U.S Patent No 6429634 (claim 13 “ … the voltage regulator configured to generate a control voltage…”); U.S Patent No. 7151656 (claim 4 “… an onboard voltage regulator for providing regulated DC voltage supplies ..”.  Accordingly, while there is common use of the generic term “voltage regulator” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known voltage regulator, particularly these noted prior art voltage regulator, can perform the functions recited in FL #2, i.e., “configured to control said voltage generator to adequately minimize leakage current through said sleep transistor during said power down mode".
Accordingly, Examiner finds nothing in the prior art to construe “the voltage regulator …” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “voltage regulator” is a generic placeholder having no specific structure associated therewith.  Because “voltage regulator” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #2 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions for 
“control said voltage generator to adequately minimize leakage current through said sleep transistor during said power down mode” as recited in FL #2 in claim 24.

3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 24, Examiner finds that FL #2 recites very little structure of the voltage regulator, if any, for performing the function as set forth of FL #2.
In view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘406 Patent, Examiner finds that that the corresponding structure for the FL #2 is entire 420 shown in FIG. 9.  
In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #2 in claim 24 will be limited to the corresponding structure discussed above.

FL #3: “a voltage regulator …” (claim 31)
A further means-plus-function phrase is recited in claim 31, which recites “the voltage regulator …” or hereinafter FL #3.  Examiner determines herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
Examiner finds that FL #3 in claim 31 recites (since claim 31 is dependent claim of claim 24, thus, the limitation of claim 24 will be included herein) 
“a voltage regulator configured to control said voltage generator to adequately minimize leakage current through said sleep transistor during said power down mode” 
[“Sub-Function #3-1”] “said voltage regulator is configured to adjust said voltage outside the range of logic levels to equalize currents conducted through said first and second emulated sleep transistors.”
[“Sub-Function #3-2”]

Note that for discussion purposes, the Function of FP#3 comprises two sub-functions (i.e. Sub-Function 3-1 to Sub-Function 3-2).

3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “voltage regulator” is a generic placeholder or nonce term equivalent to “means” because the term “voltage regulator” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art that any generic “voltage regulator" is a sufficient structure to perform the functions recited in FL #3.  For example, voltage regulator in the related prior art have multiple functions which do not include the functions recited in FL #3.  For example: See U.S Patent No 6429634 (claim 13 “ … the voltage regulator configured to generate a control voltage…”); U.S Patent No. 7151656 (claim 4 “… an onboard voltage regulator for providing regulated DC voltage supplies ..”.  Accordingly, while there is common use of the generic term “voltage regulator” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known voltage regulator, particularly these noted prior art voltage regulator, can perform the functions recited in FL #3, i.e., “configured to control said voltage generator to adequately minimize leakage current through said sleep transistor during said power down mode" and “configured to adjust said voltage outside the range of logic levels to equalize currents conducted through said first and second emulated sleep transistors.”
Accordingly, Examiner finds nothing in the prior art to construe “the voltage regulator …” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “voltage regulator” is a generic placeholder having no specific structure associated therewith.  Because “voltage regulator” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #3 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions: 
[FL #3-1] “control said voltage generator to adequately minimize leakage current through said sleep transistor during said power down mode”. 
[FL #3-2] “configured to adjust said voltage outside the range of logic levels to equalize currents conducted through said first and second emulated sleep transistors.”

3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 31, Examiner finds that FL #3 recites very little structure of the voltage regulator, if any, for performing the function as set forth of FL #3.
In view of Examiner findings above that FL #3 meets invocation prongs (A)-(C), Examiner concludes FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘406 Patent, Examiner finds that claim 31 provides a further limitation of the voltage regulator of FL #2 discussed above for claim 24 with the added function of the voltage regulator cited in claim 31.  For the same reasons as provided above, Examiner finds this claim further invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 24 and thus will have the same corresponding structures for the FL #2 is entire 420 shown in FIG. 9 with the additional corresponding structures of the first emulated sleep transistor 610 and the second emulated sleep transistor shown in Fig. 6. 
In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claim 31 will be limited to the corresponding structure discussed above.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the entire claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

OBJECTION TO THE DRAWINGS
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation “further comprising plural logic components, each of said logic components including a sleep transistor in series with an electrical connection to one of said power supply terminal” as recited in claim 34 must be shown or the feature canceled from the claims (Insofar as understood, only sleep transistor 210 of Fig. 2 is shown in series with an electrical connection to one of said power supply terminals Vss).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

37 CFR §3.73(c) STATEMENT
      The Statement under 37 C.F.R. §3.73(c) filed on September 22, 2021 (hereinafter “September 2021 3.73(c) Statement”) is objected to because:
After reviewing the instant reissue application, Examiner finds that the September 2021 3.73 (c) does not correctly complete all identify Reel/Frame Number of the assignment record. The assignee showing of ownership must be in compliance with 37 CFR 1.172. See MPEP §1410.01. The below Assignments 3, 4 and 6-12 are missing from the September 2021 3.73(c) Statement. Applicant is required to provide a new statement under 37 C.F.R. §3.73(c) properly identifying all the assignment records. For example: Reel/Frame 026456/0735 (Assignment 3); Reel/Frame 027512/0196 (Assignment 4);  Reel/Frame 033484/0344 (Assignment 6); Reel/Frame 033706/0367 (Assignment 7); Reel/Frame 033678/0096 (Assignment 8); Reel/Frame 046900/0136 (Assignment 9); Reel/Frame 047645/0424 (Assignment 10); Reel/Frame 054279/0198 (Assignment 11);  Reel/Frame 058297/0458 (Assignment 12). 

CONSENT
37 C.F.R. §1.172 Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c).

         As noted above, the September 2021 3.73(c) Statement is acknowledged but is not proper to establish ownership in the ‘862 Application (the ‘406 Patent) that Applicant is attempting to reissue herein. That is, assignees seeking consent to reissue must establish all ownership of the patent to be issued, i.e., the ‘406 Patent. Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Inventor's oath or declaration for a reissue application (in part).
(f) (1) The requirement for the inventor's oath or declaration for a continuing reissue application that claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) in compliance with § 1.78 of an earlier-filed reissue application may be satisfied by a copy of the inventor's oath or declaration from the earlier-filed reissue application, provided that: 

(i) The inventor, or each individual who is a joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided for in § 1.64; 
(ii) The continuing reissue application does not seek to enlarge the scope of the claims of the original patent; or 
(iii) The application for the original patent was filed under § 1.46 by the assignee of the entire interest. 

(2) If all errors identified in the inventor's oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue. 
 	
The reissue oath/declaration filed on December 23, 2020 (hereinafter “December 2020 Declaration”) is acknowledged. However, Examiner finds the December 2020 Declaration was the same oath/declaration as that filed in the parent application, i.e., the 14/209,455 Application. Applicant is now required to provide explicit explanation of how this error is being corrected in a different way from the preceding reissue patent (RE48410 Patent). Any error in the claims must be identified by reference to the specific claims and the specific claim language wherein lies the error. Even though patented claims 1-23 are now canceled, however, the difference of the newly added claims must be pointed out. 
While Examiner recognizes the statements in the December 2020 Declaration that “The Patentee claimed less than he was entitled to claim. As one example, Claim 1 recited “controller circuitry configured to ... monitor drain-source current of the sleep transistor” which is not required for patentability.”  Examiner finds this statement is not a proper error statement.  An attempt to recapture surrendered limitation is not a proper basis on which to file a reissue application.  As noted below, this error identified by Applicant is related to recapture and thus is not a proper basis for this reissue.  A proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 406 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration with a statement of error with respect to 406 Patent identifying “a single word, phrase, or expression” from the 406 Patent that rendered the 406 Patent invalid or inoperative.  If new claim(s) is presented, its difference from the claims of the ‘406 patent must be pointed out. See MPEP § 1414. 

1414    Content of Reissue Oath/Declaration (in part) 
II.    A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  
(Emphasis added)

CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112(1st ¶):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


New Matter/Written Description Rejection of Claim 34: 
Claim 34 is rejected under pre-AIA  35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 34 recites “plural logic components, each of said logic components including a sleep transistor in series with an electrical connection to one of said power supply terminal” which is new limitation added to the claims and the specification of the 406 Patent as filed.  While Examiner recognizes that the specification of the 406 Patent as filed provides support for the sleep transistor 210 of Fig. 2 is shown in series with the electrical connection to one of the power supply terminal Vss. Examiner finds no basis that the integrated circuit further comprising plural logic components, each of the logic components including a sleep transistor as now being claimed.  

Indefiniteness Rejections of Claim 34.
Claim 34 is rejected under pre-AIA  35 U.S.C. §112 (2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “further comprising plural logic components, each of said logic components including a sleep transistor in series with an electrical connection to one of said power supply terminal” recited in claim 34 is misdescriptive of the present invention since such limitation is not seen as recited therein.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings.  

REJECTIONS - 35 U.S.C. §251
Defective Consent
      Claims 24-34 and this reissue application as a whole are rejected as being based upon a defective consent under 35 U.S.C. §251. Because Examiner finds that Applicant (assignee) has not properly established all ownership of the ‘406 Patent in the September 2021 3.73(c) Statement as provided above, Applicant (assignee) has not properly consented to this reissue application.

Defective Declaration/Oath
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 24-34 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the December 2020 Declaration is set forth in the discussion above.

Claim 34 and this reissue application as a whole are additionally rejected under 35 U.S.C. §251 because they contain new matter as discussed above in the rejections under pre-AIA  35 U.S.C. §112(1st ¶).

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 7,642,836 (hereinafter “the ‘836 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated: the ‘836 Patent claimed an integrated circuit including two power supply terminals configured to power the integrated circuit, the power supply terminals including a Vdd positive supply terminal and a Vss ground terminal; a logic component; the logic component being a selected one of a logic gate and a storage cell; a sleep transistor in series with an electrical connection to one of the power supply terminals; a voltage generator; a power down mode; a voltage regulator; the logic gate is an inverter; the storage cell is a flip flop; the voltage generator comprises a charge pump circuit; the voltage regulator includes an emulated sleep transistor; a first emulated sleep transistor and a second emulated sleep transistor.  Wherein the instant reissue application is now also claiming an integrated circuit which includes all of the elements of the prior claims (for example: two power supply terminals configured to power the integrated circuit, the power supply terminals including a Vdd positive supply terminal and a Vss ground terminal; a logic component; the logic component being a selected one of a logic gate and a storage cell; a sleep transistor in series with the logic component and an electrical connection to one of the power supply terminals; a voltage generator; a power down mode; a voltage regulator; the logic gate is an inverter; the storage cell is a flip flop; the voltage generator comprises a charge pump circuit; the voltage regulator includes an emulated sleep transistor; a first emulated sleep transistor and a second emulated sleep transistor).

Claims 24-25 and 28-33 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 10-11, 15, 16 and 23-28 of U.S. Patent No. RE48410 (hereinafter “the ‘410 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated: the ‘410 Patent claimed an integrated circuit including a logic component; the logic component being a selected one of a logic gate and a storage cell; a sleep transistor in series with the logic component and an electrical connection to a ground terminal; a voltage generator; a controller circuitry; the voltage generator is a charge pump circuit; an emulated sleep transistor; and the controller circuitry including a first emulated sleep transistor and a second emulated sleep transistor.  Wherein the instant reissue application is now also claiming an integrated circuit which includes all of the elements of the prior claims (for example: a logic component; the logic component being a selected one of a logic gate and a storage cell; a sleep transistor in series with the logic component and an electrical connection to one of the power supply terminals (ground terminal recited in the ’410 Patent); a voltage generator; a voltage regulator configured to control said voltage generator (seen as the controller recited in the ‘410 Patent); the voltage generator comprises a charge pump circuit; an emulated sleep transistor; and the voltage regulator (the controller recited in the ‘410 Patent) includes a first emulated sleep transistor and a second emulated sleep transistor).

RECAPTURE
Claims 24-34 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02(3} clarifies that “[the “original application” includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Pod. Cir. 2010)". Thus, the prosecution history of the parent patents is relevant to the question of recapture in addition to the contents of the ‘406 Patent file.

Below are the pertinent Examiner’s findings of fact relevant to this rejection:
The first page of the ‘406 Patent includes the following text regarding Related U.S. Application Data:

“Continuation of application No. 12/620749, filed on Nov. 18, 2009, now Pat. No. 7,982,532, which is a division of application No. 11/998,762 filed on Nov. 30, 2007, now Pat. No. 7,642,836, which is a division of application No. 11/900,971, filed on Sep. 14, 2007, now Pat. No. 7,382,178, which is a continuation-in-part of application No. 10/996,739, filed on Nov. 24, 2004, now Pat. No. 7,279,956.
Provisional Application No. 60/586,565 filed on Jul. 9, 2004.”

The prosecution history of Patent Number 7,279,956 (“the ‘956 Patent”) includes 1.) a restriction requirement mailed July 21, 2006 (the ‘956 restriction’), 2.) a response to the ‘956 restriction filed August 25, 2006 (‘the ‘956 restriction response”), 3.) a non-final Office action mailed September 13, 2006 (‘the ‘956 non-final”’), 4.) a response to the ‘956 non-final filed March 12, 2007 (‘the ‘956 non-final response”) and 5.) a notice of allowance mailed June 5, 2007 (“the “956 allowance”).

The prosecution history of Patent Number 7,382,178 (‘the ‘178 Patent”) includes a first Office action notice of allowance mailed March 28, 2008. No claim amendments and no rejections are included in the file history of the “178 Patent.

 The prosecution history of Patent Number 7,642,836 (‘the ‘836 Patent”) includes 1.) a restriction requirement mailed July 30, 2008 (the ‘836 restriction’’), 2.) a response to the ‘836 restriction filed August 25, 2008 (‘the ‘836 restriction response”), 3.) a non-final Office action mailed November 3, 2008 (‘the ‘836 non-final’’), 4.) a response to the ‘836 non-final filed February 3, 2009 (“the ‘836 non-final response’’), 5.) a final Office action mailed March 9, 2009 (‘the ‘836 final”), 6.) a response to the “836 final filed May 5, 2009 (“the “836 final response’’) and 7.) a notice of allowance mailed August 2009 (‘the ‘836 allowance’’).

The prosecution history of Patent Number 7,982,532 (“the “532 Patent”) includes a first Office action notice of allowance mailed December 28, 2010. A Request for Continued Examination was filed on March 3, 2001. A second notice of allowance was mailed on March 14, 2011. No claim amendments and no rejections are included in the file history of the ‘532 Patent.

The prosecution history of the ‘406 Patent includes a first Office action notice of allowance mailed on November 8, 2011. No claim amendments and no rejections are included in the file history of the “406 Patent.

Insofar as the ‘406 Patent, the ‘532 Patent and the ‘178 Patent issued as first action allowances, the determination regarding whether the current claims of the ‘406 Patent include recaptured subject matter will be based on the prosecution history of the ‘956 Patent and the 836 Patent.

As discussed above, the prosecution history of the '956 Patent included the ‘956 non-final and the “956 non-final response. The ‘956 non-final included the rejection of all pending claims (claims 41-44) based on non-enablement of claims drawn to the charge pump of Figure 10. No prior art rejections were included in the ‘956 non-final. Insofar as none of the claims of the instant application are drawn to the specific structural details of a charge pump, the Examiner finds that the prosecution history of the '956 Patent does not provide evidence that the current claims of the '406 Patent include recaptured subject matter.

As discussed above, the prosecution history of the ‘836 Patent included the ‘836 non-final, the ‘836 non-final response, the ‘836 final, the ‘836 final response and the ‘836 allowance.
The ‘836 non-final included, in pertinent part, a rejection of claims 1-3, 5, 14, 15, 29 and 31 under 35 USC 102(b) with reliance on Allan (5,973,552), a rejection of claims 1, 2, 4, 14, 15, 29 and 31 under 35 USC 102(e) with reliance on Parris et al. (7,053,692), a rejection of claim 6 under 35 USC 103 with reliance on Allan, Parris et al and Mashiko et al (5,781,062), a rejection of claims 7, 8, 16, 17, 19, 30 and 32 under 35 USC 103 with reliance on Allan, Parris et al and Tanzawa et al (6,781,439) and notification that claims 9-13, 18 and 33-36 included allowable subject matter. Claims 9-13 depended directly or indirectly from independent claim 1, claim 18 depended from independent claim 16 and claims 33-36 depended directly or indirectly from independent claim 29.

The ‘836 non-final response included, in pertinent part, an amendment which added new claims 48-64. Claim 50 represented allowable claim 9 rewritten in independent form, new dependent claims 51-53 depended from new claim 50, claims 54 and 59 were, respectively, allowable claims 33 and 34, rewritten in independent form, and new claims 55-58 and 60-64 which depended from claims 54 and 59, respectively.

The ‘836 final included, in pertinent part, a rejection of claims 1-3, 5, 14, 15, 29, 31 and 48 under 35 USC 102(b) with reliance on Allan, a rejection of claim 6 under 35 USC 103 with reliance on Allan and Mashiko et al, a rejection of claims 7, 8, 16, 17, 19, 30, 32 and 49 under 35 USC 103 with reliance on Allan and Tanzawa et al, and notification that claims 18 and 50-64 were allowable. 

The ‘836 final response included, in pertinent part, an amendment to independent claim 1 requiring that: “circuitry is configured to apply said voltage outside the range of logic levels to said sleep transistor to minimize leakage current through the sleep transistor during a power down mode and to apply another voltage outside the range of logic levels to said sleep transistor when in a mode other than said power down mode”, an amendment to claim 16 requiring “circuitry configured to apply said negative voltage to said sleep transistor during a power down mode and to apply a voltage greater than Vdd to said sleep transistor when in a mode other than said power down mode”; and an amendment to claim 29 requiring “applying the negative voltage to a first emulated sleep transistor to result in a first current; applying the negative voltage plus an offset voltage to a second emulated sleep transistor to result in a second current; and comparing the first current to the second current”.  
For example, newly presented independent claims 1 and 16 include the following text:

    PNG
    media_image2.png
    446
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    377
    670
    media_image3.png
    Greyscale

Applicant provided the following arguments for patentability of claims 1 and 29:  “Claim 1 as amended, however, recites “circuitry configured to ... apply another voltage outside the range of logic levels to said sleep transistor when in a mode other than said power down mode.” This limitation corresponds to the features of allowable Claim 4, though not limited to the case of an N-channel sleep transistor. As Allan does not disclose applying a voltage outside a range of logic levels in a mode other than power down mode, Applicants respectfully submit that Allan does not anticipate amended Claim 1. Therefore, Claim 1 is novel over Allan. By extension, Claims 2, 5, 14, 15 and 48, which depend from amended Claim 1, are also novel over Allan for at least the same reason.
In addition, Applicants respectfully submit that independent Claim 29 as amended is also novel over Allan because Allan does not disclose “applying the negative voltage to a first emulated sleep transistor to result in a first current .,.” as recited in Claim 29 as amended. This limitation corresponds to allowable Claim 36. Applicants further submit that Claim 31, which depends from Claim 29, should be allowed for at least the same reasons.” (the ‘836 final response, page 14)
Applicant also provided the following arguments for patentability of claim 16:  “Claims 16, 17, and 49 have also been rejected as being unpatentable over Allan in view of Tanzawa. Applicants submit that because Claim 16 has been amended to incorporate the subject matter of Claim 4, which was indicated as being allowable over Allan, Claim 16 is novel over Allan. As Tanzawa does not remedy the deficiencies of Allan with respect to Claim 16 as amended for at least the reasons given with respect to Claim 1, Applicants further submit that Claim 16 as amended is non-obvious over Allan in view of Tanzawa. Claims 17 and 49, which depend from amended Claim 16, are non-obvious over Allan in view of Tanzawa for at least the same reasons”. (the ‘836 final response, page 15)
Thus, the subject matter of the amendments to independent claims 1, 16 and 29 within the ‘836 final response represents the subject matter which rendered those claims patentable.

The ‘836 allowance did not include a Reasons for Allowance. However, the limitation “circuitry is configured to apply said voltage outside the range of logic levels to said sleep transistor to minimize leakage current through the sleep transistor during a power down mode and to apply another voltage outside the range of logic levels to said sleep transistor when in a mode other than said power down mode” (claim 1), “circuitry configured to apply said negative voltage to said sleep transistor during a power down mode and to apply a voltage greater than Vdd to said sleep transistor when in a mode other than said power down mode” (claim 16), and “applying the negative voltage to a first emulated sleep transistor to result in a first current; applying the negative voltage plus an offset voltage to a second emulated sleep transistor to result in a second current; and comparing the first current to the second current ” (claim 29) were argued in the ‘836 final response, pages 14-15 ; and these limitations were added to claims 1, 16 and 29 in the ‘836 final response amendment in response to an art rejection; thus, the foregoing subject matter from claims 1, 16 and 29 (renumbered as claim 21) of the ‘836 Patent constitutes surrendered subject matter insofar as the record makes clear that these independent claims of the ‘836 Patent was allowed because it contains that subject matter. 

Examiner finds the following surrender generating limitations:
SGL(1):   “circuitry is configured to apply said voltage outside the range of logic levels to said sleep transistor to minimize leakage current through the sleep transistor during a power down mode and to apply another voltage outside the range of logic levels to said sleep transistor when in a mode other than said power down mode”.

SGL(2):  “circuitry configured to apply said negative voltage to said sleep transistor during a power down mode and to apply a voltage greater than Vdd to said sleep transistor when in a mode other than said power down mode”.

SGL(3) “applying the negative voltage to a first emulated sleep transistor to result in a first current; applying the negative voltage plus an offset voltage to a second emulated sleep transistor to result in a second current; and comparing the first current to the second current ”
 
MPEP 1412.02 established the following procedure for determining whether recapture has occurred:
THREE STEP TEST FOR RECAPTURE:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows: 
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.

	With regard to step (1), upon review of new claim 24 (and its dependent claims 25-34) of the present reissue application in comparison to patent claims 1-48 of the ‘836 Patent, Examiner finds that Applicant through the December 2020 Amendment has broadened the scope of claims 1-48 of the ‘836 Patent by not including features of SGL(1) (for example: compare new claim 24 to patent claim 1 of the ‘836 Patent).  

With regard to step (2), Examiner finds that feature “circuitry is configured to apply said voltage outside the range of logic levels to said sleep transistor to minimize leakage current through the sleep transistor during a power down mode and to apply another voltage outside the range of logic levels to said sleep transistor when in a mode other than said power down mode” has been completely deleted from the ‘836 Patent claim 1 to arrive at new claim 24.  Examiner finds such features is the significant features of SGL(1).  Thus, the deletion of this feature was directly related to the surrendered subject matter SGL(1) above.  

With regard to step (3), Examiner determines that new claim 24 (and its dependent claims 25-34) have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.  Following a review of new claims 24-34, Examiner finds that these claims have not been narrowed in other aspects related to SGL(1) (or SGL(2) or SGL(3)), rather these features has been completely removed from these claims.  
In view of the forgoing, Examiner finds Applicant completely removed from new claims 24-34 the feature of SGL(1) surrendered during the prosecution of the 836 Patent.  Accordingly, Examiner concludes the Applicant’s failure to materially include the features of SGL(1) is improper recapture in claims 24-34 herein.

NFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on December 23, 2020 (hereinafter “December 2020 IDS”) has been considered by the Examiner.  However, some non-patent literature documents were lined through in the December 2020 IDS because either copies were not provided as required by 37 C.F.R. § 1.98 (a)(2)(i) and (ii) or no date.

CONCLUSION
Claims 24-34 are rejected. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               







Conferees:
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                              

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992